Matter of County of Nassau v Benevolent Assn. of the Police Dept. of the County of Nassau (2020 NY Slip Op 06780)





Matter of County of Nassau v Benevolent Assn. of the Police Dept. of the County of Nassau


2020 NY Slip Op 06780


Decided on November 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-05756
 (Index No. 604414/18)

[*1]In the Matter of County of Nassau, appellant, Police 
vBenevolent Association of the Police Department of the County of Nassau, respondent.


Bee Ready Fishbein Hatter & Donovan, LLP, Mineola, NY (Peter A. Bee and William C. DeWitt of counsel), for appellant.
Steven E. Losquadro, P.C., Rocky Point, NY (John Ciampoli of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of the respondent's grievance arising from a memorandum of agreement dated September 15, 2017, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered March 12, 2019. The order and judgment denied the petition to permanently stay arbitration and granted the respondent's motion to compel arbitration.
ORDERED that the order and judgment is affirmed, with costs.
For the reasons stated in Matter of County of Nassau v Detectives Assn., Inc. of the Police Dept. of Nassau County (___ AD3d ___ [Appellate Division Docket No. 2019-05754; decided herewith]), we affirm the order and judgment.
ROMAN, J.P., DUFFY, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court